DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 16-22 are pending in this application, Claims 8-14, 17-19 and 21 are acknowledged as withdrawn, Claims 1-7, 16, 20 and 22 were examined on their merits.

The objection to the Specification because the title of the invention is not descriptive has been withdrawn due to the Applicant’s amendments to the Specification filed 03/05/2021.

The rejection of Claims 3-4 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 03/05/2021.

The rejection of Claim(s) 1-5, 7 and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Tran et al. (12/16/2015), has been withdrawn due to the Applicant’s amendments to the claims filed 03/05/2021.
Response to Arguments

Applicant’s arguments, see Remarks, filed 03/05/2021, with respect to the above objections/rejections have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 

Claim Objections

Claim 3 is objected to because of the following informalities:  The term “non-Gram-positive” should be inserted between “a” and “bacterial” in line 2 of the claim.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/527,267 (reference application), as evidenced by Lamers et al. (2013). 

 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a composition comprising a salicylamide compound selected from nitazoxanide or a compound of Formula I;
wherein the salicylamide compound is selected from the group consisting of niclosamide, oxyclozanide, and nitazoxanide;
wherein the agent that increases the permeability of a bacterial cell membrane is a polymyxin, or cationic or anionic peptides that disrupt cell membrane homeostasis and/or polarity;
wherein the pharmaceutical composition is for use in:
(i)  treating or preventing a bacterial infection in a human or non-human
animal; or (ii)  reducing or eliminating formation of a bacterial biofilm wherein the infection or biofilm comprises one or more non-Gram-positive bacteria.


This is made obvious by the copending ‘267 Application which teaches a method for treating or preventing a bacterial infection in a patient, the method comprising administering to the patient a salicylamide compound selected from nitazoxanide or a compound according to Formula I, or pharmaceutically acceptable salt thereof and 
phenylalanine-arginine β-napthylamide (PAβN) an efflux pump inhibitor in amounts sufficient to treat or prevent the bacterial infection in the patient, wherein the bacterial infection is caused by Gram negative bacteria, provided that the salicylamide compound and phenylalanine-arginine B-napthylamide (PAβN) are administered to the patient in a molar ratio from 1:500 to 1:7.

Lamers et al. (2013) teaches that the cationic (arginine positive charged) peptide PAβN increases membrane permeability of the gram-negative bacteria P. aeruginosa (Pg. 1, Abstract) and that PAβN permeabilized gram-negative E. coli with a similar potency to Polymyxin B (Pg. 2, Column 1, Lines 11-14).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that both applications are drawn to the same combination of salicylamide compound and an agent that increases permeability of gram-negative bacterial cells membranes.  Those of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select the claimed composition because of the known utility of each of the compounds in the composition.  

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PAβN cationic peptide for polymyxin B for the purpose of permeabilizing the membrane of gram-negative bacteria because Lamers et al. teaches that both compounds are functional equivalents for the same purpose.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) 

  There would have been a reasonable expectation of success because both applications are drawn to similar compositions and both PAβN and polymyxin B are art-recognized gram-negative permeabilizing agents.

  Claims 1, 2, 3, 4, 5, 6, 7, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/527,267 (reference application), as evidenced by Lamers et al. (2013), as applied to Claims 1, 2, 3, 4, 6, 7 and 16 above, and further in view of Rajamuthia et al. (2015), cited in the IDS.

The teachings of the ‘267 application and Lamers et al. were discussed above.

Neither the ‘267 application or Lamers et al. taught wherein the composition further comprises a pharmaceutically acceptable excipient, as required by instant Claim 5;
or wherein the salicylamide compound and gram-negative permeability increasing agent are formulated for separate administration, as required by instant Claim 20.  

Rajamuthiah et al. discloses that the separate formulation of the salicylamides niclosamide or oxyclozanide in the pharmaceutically acceptable excipient DMSO (Pg. 4, Line 13) are effective against gram-negative bacteria, while a DMSO formulation of Polymyxin-B is effective against gram-negative bacteria (see Pg. 3, Table 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering the pharmaceutical composition comprising a salicylamide compound of Formula I and an agent that increases gram-negative bacteria membrane permeability of the ‘267 application with the use of the separate formulations of salicylamide compound and agent in pharmaceutically acceptable excipient DMSO as taught by Rajamuthiah et al. because this would deliver the composition in a suitable carrier to the subject.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure the composition is delivered effectively to the subject being treated.  
There would have been a reasonable expectation of success in making this modification because the use of pharmaceutically acceptable carriers to deliver medicaments is routine in the medical and biological arts.

  Claims 1, 2, 3, 4, 6, 7, 16 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/527,267 (reference application), as evidenced by Lamers et al. (2013), as applied to Claims 1, 2, 3, 4, 6, 7 and 16 above, and further in view of Berditsch et al. (2015).

The teachings of the ‘267 application and Lamers et al. were discussed above.

Neither the ‘267 application or Lamers et al. taught wherein the composition comprises gramicidin, as now required by instant Claim 22. 

Berditsch et al. teaches that both polymyxin B and gramicidin are membrane active compounds effective against the gram-negative bacteria P. aeruginosa (Pg. 5288, Abstract).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering the pharmaceutical composition comprising a salicylamide compound of Formula I and an agent (polymyxin B or PAβN) that increases gram-negative bacteria membrane permeability of the ‘267 application to substitute gramicidin as taught by Berditsch et al., for the polymyxin B for the purpose of treating gram-negative bacteria because Berditsch et al. teaches that both compounds are functional equivalents for the same purpose.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) 

  There would have been a reasonable expectation of success because both applications are drawn to similar compositions and both gramicidin and polymyxin B are art-recognized gram-negative treating agents.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajamuthiah et al. (2015), cited in the IDS, as evidenced by Lamers et al. (2013).

Rajamuthiah et al. discloses that the separate formulation of the salicylamide oxyclozanide in the pharmaceutically acceptable excipient DMSO (Pg. 4, Line 13) is effective against gram-positive bacteria, while a DMSO formulation of Polymyxin-B (a gram-negative bacteria permeabilizing agent, see Lamers et al. below) is effective against gram-negative bacteria (see Pg. 3, Table 1).

Lamers et al. (2013) teaches that the cationic (arginine positive charged) peptide PAβN increases membrane permeability of the gram-negative bacteria P. aeruginosa (Pg. 1, Abstract) and that PAβN permeabilized gram-negative E. coli with a similar potency to Polymyxin B (Pg. 2, Column 1, Lines 11-14).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine oxyclozanide with polymyxin B into a single antibiotic composition effective against both gram-negative bacteria and gram-positive because it is prima facie obvious to combine two known antibiotics to form a combined antibiotic.  The MPEP states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to simultaneously treat both gram-negative and gram-positive bacterial infection.  There would have been a reasonable expectation of success in making this combination because the reference independently teaches that oxyclozanide are effective against methicillin resistant, gram-positive S. aureus and polymyxin B has antimicrobial activity against gram-negative K. pneumonia, P. aeruginosa, A. baumannii, and E. Aerogenes, thus a combined composition would be expected to be effective against both gram-positive bacteria (such as S. aureus) and gram-negative bacteria (such as K. pneumonia, P. aeruginosa, A. baumannii, and E. Aerogenes).



With regard to the limitation of Claim 6 of a “synergistic” combination this is an inherent characteristic of the composition of the cited prior art which is the same as the claimed composition and would therefore be expected to have the same characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to the limitations of Claim 7, these are either statements of intended use which do not materially differentiate the claimed composition from the composition of the prior art, or are inherent characteristics of the claimed composition. As the composition of the prior art is the same as the claimed composition, it would be expected to have the same characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. 




The Applicant argues that Rajamuthia et al. teaches that niclosamide and oxyclozanide were not effective against gram-negative bacteria, and therefore the ordinary artisan would not have been motivated to combine these compounds with an agent effective against gram-negative bacteria, such as polymyxin-B and the Kerkhoven rationale is not applicable as the reference allegedly teaches the compounds were effective against different classes of bacteria which were not considered equivalent, citing Brown et al. (2014), of the unpredictability of identifying antibacterial agents against gram-positive and gram-negative bacteria (Remarks, Pg. 9, Lines 19-33 and Pg. 10, Lines 1-4).

 This is not found to be persuasive for the following reasons, firstly, the Brown reference has not been submitted as part of an IDS.  Secondly, the reference is drawn to the identification of novel antibacterial compounds using high-throughput screening, which has nothing to do with the cited prior art or claimed invention.

  Thirdly, as discussed above and in the prior action, Rajamuthiah et al. discloses that the separate formulation of the salicylamide oxyclozanide in the pharmaceutically acceptable excipient DMSO (Pg. 4, Line 13) is effective against gram-positive bacteria, while a DMSO formulation of Polymyxin-B is effective against gram-negative bacteria (see Pg. 3, Table 1).


It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine oxyclozanide with polymyxin B into a single antibiotic composition effective against both gram-negative bacteria and gram-positive because it is prima facie obvious to combine two known antibiotics to form a combined antibiotic.  The MPEP states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to simultaneously treat both gram-negative and gram-positive bacterial infection.  

There would have been a reasonable expectation of success in making this combination because the reference independently teaches that oxyclozanide are effective against methicillin resistant, gram-positive S. aureus and polymyxin B has antimicrobial activity against gram-negative K. pneumonia, P. aeruginosa, A. baumannii, and E. Aerogenes, thus a combined composition would be expected to be effective against both gram-positive bacteria (such as S. aureus) and gram-negative bacteria (such as K. pneumonia, P. aeruginosa, A. baumannii, and E. Aerogenes).


The Applicant argues the disclosure has evidence of unexpected results, e.g., the combination of a claimed compound of Formula I (such as niclosamide, nitazoxanide and oxyclozanide) and an agent which increases gram-negative membrane permeability (such as colistin, polymyxin-B and gramicidin) synergistically inhibited various species of gram-negative bacteria (Remarks, Pg. 10, Lines 5-33 and Pg. 11, Lines 1-11).

This is not found to be persuasive for the following reasons, the Specification only demonstrates synergistic results for the combinations of:
niclosamide/colistin (aka Polymyxin-E) (Figs. 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, 33-34, 37-38), an embodiment excluded by the claims.
niclosamide/polymyxin-B (Figs. 3-4, 7-8, 11-12, 15-16, 19-20, 23-24, 27-28, 31-32, 35-36, 39-40) 
niclosamide/gramicidin (Figs. 41-42, 43-44)
oxyclozanide/colistin (aka Polymyxin-E) (Figs. 45-46, 47-48, 49-50, 51-52)
nitaoxanide/colistin (aka Polymyxin –E) (Figs. 53-54)
closantel/colistin (aka polymyxin-E) (Figs. 55-56), an embodiment excluded by the latest claim amendments.
2,4-dinitrophenol/colistin (aka Polymyxin-E) (Figs. 57-58), an embodiment excluded by the latest claim amendments.


Thus, the Applicant has demonstrated unexpected synergistic results only with regard to certain limited embodiments,  not commensurate in scope with the claimed invention which is drawn to nitaoxanide or any compound of Formula I and any agent that increases membrane permeability of gram-negative bacteria.  Further, with regards to the teachings of Rajamuthia et al., the Applicant has not provided any evidence of unexpected results/synergy with regard to the embodiment in the reference of oxyclozanide and Polymyxin-B.  Therefore, the rejections are maintained as stated above and as necessitated by Applicant’s amendments to the claims filed 03/05/2021.

Claims 1-7, 16, 20 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajamuthiah et al. (2015), cited in the IDS, as applied to Claims 1-7, 16 and 20 above, and further in view of Berditsch et al. (2015).

The teachings of Rajamuthia et al. were discussed above.

Rajamuthia et al. did not teach wherein the composition comprises gramicidin, as now required by instant Claim 22. 

Berditsch et al. teaches that both polymyxin B and gramicidin are membrane active compounds effective against the gram-negative bacteria P. aeruginosa (Pg. 5288, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering the pharmaceutical composition comprising a salicylamide compound of Formula I (niclosamide) and an agent (polymyxin B) that increases gram-negative bacteria membrane permeability of Rajamuthia et al. to substitute gramicidin as taught by Berditsch et al. for the polymyxin B for the purpose of treating gram-negative bacteria because Berditsch et al. teaches that both compounds are functional equivalents for the same purpose.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) 

  There would have been a reasonable expectation of success because both applications are drawn to similar compositions and both gramicidin and polymyxin B are art-recognized gram-negative treating agents.

Claims 1-4, 6, 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Imperi et al. (2013), cited in the IDS, in view of Lamers et al. (2013).

Imperi et al. teaches that bacteria pathogenicity is controlled by intercellular process called quorum sensing (QS).  QS is considered a most prominent target for antivirulence therapies.  Imperi teaches using QS to target gram-negative P. aeruginosa. See Pg. 996, last paragraph.  
Screening procedures identified 7 hit compounds one of which is niclosamide, which showed inhibitory activity against P. aeruginosa in vitro and in vivo. See Pg. 997, 4th par., and a reduction in biofilm formation, see Pg. 1001, Fig. 4.   Imperi concludes that niclosamide is a promising drug candidate against P. aeruginosa. See Pg. 1003, last par., and reading on Claims 1 in part, 2, 6 in part, and 7.

Imperi et al. does not teach the synergistic combination of niclosamide and an agent which increases the membrane permeability of gram-negative bacteria, as required by Claims 1 and 6;
wherein the pharmaceutical composition is for use in:
(i)  treating or preventing a bacterial infection in a human or non-human
animal; or (ii)  reducing or eliminating formation of a bacterial biofilm wherein the infection or biofilm comprises one or more non-Gram-positive bacteria, as required by Claim 7;
or wherein the agent which increases the membrane permeability of gram-negative bacteria is polymyxin-B, as required by Claims 3, 4 and 16.
Lamers et al. (2013) teaches that the cationic (arginine positive charged) peptide PAβN increases membrane permeability of the gram-negative bacteria P. aeruginosa (Pg. 1, Abstract) and that PAβN permeabilized gram-negative E. coli with a similar potency to Polymyxin B (Pg. 2, Column 1, Lines 11-14).


It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to combine the teachings of Imperi et al. and Lamer et al. for separately teaching the use of niclosamide and polymyxin-B/PAβN in disrupting the membrane of gram-negative bacteria because it is prima facie obvious to combine two known gram-negative antibiotics to form a combined antibiotic.  The MPEP states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

 One would have been motivated to do so because Imperi et al. teaches using niclosamide to treat gram-negative bacteria including P. aeruginosa and reducing biofilm formation.  Additionally, Lamers et al. teaches the use of polymyxin-B in increasing membrane permeability in gram-negative E. coli and PAβN to enhance the permeability of inner and outer membranes of bacteria, including P. aeruginosa and one of the primary means of resistance that P. aeruginosa develops to antibacterial agents is a result of reduced outer membrane permeability.  There is a reasonable and predictable expectation of success that using a combination of niclosamide with PAβN or polymyxin-B would successfully treat P. aeruginosa.  Similarly, the claimed agents are each taught to be result-effective variables that work together to enhance the efficacy of an antibiotic and to reduce resistance to niclosamide.  Thus, there is an expectation that the claimed combination would work in a more efficacious manner as compared to monotherapy, in the absence of any evidence of unexpected results.
With regard to the limitation of Claim 6 of a “synergistic” combination this is an inherent characteristic of the composition of the cited prior art which is the same as the claimed composition and would therefore be expected to have the same characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

With regard to the limitations of Claim 7, these are either statements of intended use which do not materially differentiate the claimed composition from the composition of the prior art, or are inherent characteristics of the claimed composition. As the composition of the prior art is the same as the claimed composition, it would be expected to have the same characteristics.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Claims 1-7, 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Imperi et al. (2013), cited in the IDS, in view of Lamers et al. (2013), as applied to Claims 1-4, 6, 7 and 16 above, and further in view of Rajamuthia et al. (2015), cited in the IDS.

The teachings of Imperi et al. and Lamers et al. were discussed above.

Neither the Imperi et al. or Lamers et al. taught wherein the composition further comprises a pharmaceutically acceptable excipient, as required by instant Claim 5;
or wherein the salicylamide compound and gram-negative permeability increasing agent are formulated for separate administration, as required by instant Claim 20.  

Rajamuthiah et al. discloses that the separate formulation of the salicylamides niclosamide or oxyclozanide in the pharmaceutically acceptable excipient DMSO (Pg. 4, Line 13) are effective against gram-negative bacteria, while a DMSO formulation of Polymyxin-B is effective against gram-negative bacteria (see Pg. 3, Table 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition comprising a salicylamide compound of Formula I (niclosamide) and an agent that increases gram-negative bacteria membrane permeability (PAβN) of the combined teachings of Imperi et al. and Lamers et al. with the use of the separate formulations of salicylamide compound and agent in pharmaceutically acceptable excipient DMSO as taught by Rajamuthiah et al. because this would deliver the composition in a suitable carrier to the subject.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to assure the composition is delivered effectively to the subject being treated.  There would have been a reasonable expectation of success in making this modification because the use of pharmaceutically acceptable carriers to deliver medicaments is routine in the medical and biological arts.

Claims 1-4, 6, 7, 16 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Imperi et al. (2013), cited in the IDS, in view of Lamers et al. (2013), as applied to Claims 1-4, 6, 7 and 16 above, and further in view of Berditsch et al. (2015).

The teachings of Imperi et al. and Lamers et al. were discussed above.

Neither the Imperi et al. or Lamers et al. taught wherein the composition
comprises gramicidin, as now required by instant Claim 22. 
Berditsch et al. teaches that both polymyxin B and gramicidin are membrane active compounds effective against the gram-negative bacteria P. aeruginosa (Pg. 5288, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering the pharmaceutical composition comprising a salicylamide compound of Formula I (niclosamide) and an agent (polymyxin B or PAβN) that increases gram-negative bacteria membrane permeability of the combination of Imperi et al. and Lamers et al. to substitute gramicidin as taught by Berditsch et al., for the polymyxin B for the purpose of treating gram-negative bacteria because Berditsch et al. teaches that both compounds are functional equivalents for the same purpose.


The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) 

  There would have been a reasonable expectation of success because both applications are drawn to similar compositions and both gramicidin and polymyxin B are art-recognized gram-negative treating agents.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        
04/05/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653